DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Ko et al. (US 2019/0147227) discloses facial verification method in a facial verification apparatus separates a query face image 510 into a color channel image 522 of a red color channel, a color channel image 524 of a green color channel, and a color channel image 526 of a blue color channel.  Subsequently, in operation 532, the facial verification apparatus generates a target face image for the red color channel based on a weight parameter corresponding to the red color channel according to the operations described above with reference to FIG. 4.  Similarly, in operations 534 and 536, the facial verification apparatus generates respective target face images for the green color channel and the blue color channel 
	The closest prior art, Park et al. (US 2009/0153745) discloses camera color calibration in which [0029] In step S203, the brightness of the multi-view cameras which are used for photographing is adjusted by fitting an input value of each RGB channel to a standard value model which is provided as a true value, using only a gray patch among a number of patches of the color checker chart.  The value of each RGB representing each patch in the image being photographed by each camera is taken from the region corresponding to 50% of the size of the patch and is set as the average value of the pixels positioned in the center of the patch, to minimize the influence of noise.  [0036] FIG. 3 shows input images being photographed by n-cameras (for example, n=9) illustrated in FIG. 2.  FIG. 4 shows images resulting from color correction by performing the multi-view camera color calibration process of FIG. 2.  As shown in FIG. 4, the colors of the images which are photographed in different directions and therefore have differences in color are calibrated through the color correction.  Accordingly, color values, which are different depending on the multiple cameras, are corrected to the same value, enabling the information of the two-dimensional images to be effectively combined, however, does not explicitly disclose the multiple enhancement process of image as clamed, performing a brightness enhancement process on the to-be-detected image based on a preset second calculation method to generate a to-be-identified face image; obtaining a first channel value of each channel corresponding to each pixel in the to-be-identified face image, wherein each pixel corresponds to a red channel, a green channel, and a blue channel; performing another brightness enhancement process on the to-be-identified face image based on each first channel value and a preset first calculation method to obtain a target to-be-identified face image; and performing a face identification process on the target to-be-identified face image to obtain an identification result, render the claim allowable over prior arts.
	The closest prior art, Li et al. (US 2010/0232705) discloses A device for detecting a shadow region in an image includes an imaging module generating a multi-channel image including brightness, red, green, and blue channels, a brightness correcting module correcting values of the brightness channel based on imaging parameters and outputting a corrected multi-channel image, a scene classifying module determining to carry out a shadow detection on the corrected multi-channel image, a shadow detecting module classifying pixels of the corrected multi-channel image into a shadow or non-shadow pixel, and generating a shadow classification mark matrix having pixels having a shadow classification mark value corresponding to the classification, a region segmentation module segmenting the multi-channel image into regions having pixels having similar color values, and generating a region mark matrix having pixels having a region mark value, and a post-processing module updating the shadow classification mark matrix based on the shadow classification mark matrix and region 
	Li et al. (US 2007/0086650) discloses in paragraph [0005], providing a digital image processing method of enhancing color saturation and sharpness directly in RGB color space, the most popular color space used to represent digital color images.  The method comprises the steps of: developing a surround function to analyze the local brightness uniformity in a digital image on a pixel-by-pixel basis; generating an intermediate image using the brightness uniformity; calculating enhancement values in each of RGB channels with a gain function on a pixel-by-pixel basis; and adding the enhancement values to the respective RGB channels for each pixel to produce an adjusted digital color image with enhanced color saturation and sharpness, however, does not explicitly disclose the multiple enhancement process of image as clamed, performing a brightness enhancement process on the to-be-detected image based on a preset second calculation method to generate a to-be-identified face image; obtaining a first channel value of each channel corresponding to each pixel in the to-be-identified face image, wherein each pixel corresponds to a red channel, a green channel, and a blue channel; performing another brightness enhancement process on the to-be-identified face image based on each first channel value and a preset first calculation method to obtain a target to-be-identified face image; and performing a face identification process on the target to-be-identified face image to obtain an identification result, render the claim allowable over prior arts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.